     Case
      Case2:20-bk-21022-BR
           2:20-bk-21022-BR DocDoc632-1
                                   572 Filed
                                          Filed08/11/21
                                                08/25/21 Entered
                                                           Entered08/11/21
                                                                   08/25/2111:59:20
                                                                            17:52:05 Desc
                                                                                      Desc
     Order Denying Motion for Reconsideration
                                 Main Documentof Order
                                                   PageGranting
                                                         1 of 1 Chapter 7 Trus Page 1 of 1



1
2
                                                                      FILED & ENTERED
3                                 UNITED STATES BANKRUPTCY COURT
4                                  CENTRAL DISTRICT OF CALIFORNIA           AUG 11 2021
5                                       LOS ANGELES DIVISION           CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY fortier    DEPUTY CLERK


7     In re:                                          Case No.: 2:20-bk-21022-BR
8                                                     Chapter 7
      GIRARDI KEESE,
9
                                                      ORDER DENYING “MOTION FOR
10                                                    RECONSIDERATION OF ORDER
                                                      GRANTING CHAPTER 7 TRUSTEE’S
11                                                    APPLICATION TO EMPLOY THE LAW
                                        Debtor(s).
                                                      OFFICES OF RONALD RICHARDS &
12
                                                      ASSOCIATES, A.P.C. AS SPECIAL
13                                                    LITIGATION COUNSEL”
14
15
                This matter is before the Court on the “Notice Of Motion And Motion For
16
      Reconsideration Of Order Granting Chapter 7 Trustee’s Application To Employ The Law
17
      Offices Of Ronald Richards & Associates, A.P.C. As Special Litigation Counsel”
18
      (“Motion For Reconsideration”) filed by party in interest Erika Girardi on June 24, 2021
19
      (Docket No. 437).
20
                For all of the reasons set forth in the Memorandum of Decision filed
21
      contemporaneously herewith, the Motion For Reconsideration is DENIED.
22
                    IT IS SO ORDERED.
23
      ###
24
25             Date: August 11, 2021

26
27
28




                                                     -1-
